UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:September 30, 2010 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Chase Growth Fund v Chase Mid-Cap Growth Fund Annual Report Dated September 30, 2010 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds October 28, 2010 Dear Fellow Shareholder: We are pleased to present our combined annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX) for the period ending September 30, 2010.At the end of the third quarter, approximately 12,000 shareholders have $360 million invested in the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has $13.1 million with approximately 150 shareholders.On January 28, 2007, we initiated a Substantial Investor Class of shares in the Chase Growth Fund (CHAIX) with an annual expense ratio lower by 0.25% for direct shareholders who have invested $1 million or more.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our May 7th letter. Fund Performance Overview We emphasize good quality stocks which are reasonably priced relative to their growth rates.Our research is oriented towards a technically strong study of companies which have strong balance sheets and are able to grow their earnings even when the economy is sluggish.We follow a disciplined investment process which combines fundamental, technical and quantitative analysis seeking to control risk and build sound portfolios.Since its inception in December 1997, the Chase Growth Fund has experienced only 3 down years compared to 4 down years for the Russell 1000® Growth Index. The year ended September 30, 2010 has been one in which we have seen the external market environment gradually shifting toward the type of stocks we favor.In the first six months (10/1/09 – 3/31/10), the Funds trailed their respective benchmarks as riskier stocks - those with lower quality, higher beta, less consistency of earnings, and more debt - outperformed the type of stocks favored by the Funds.Since that time, we have begun to see a shift toward the higher quality stocks we favor, and the underlying components of our investment process have begun to yield tangible results and favorable relative performance.The shift has been gradual and has involved setbacks (the month of July, for instance, strongly favored riskier assets), but continues to move in our direction.We believe that this shift toward quality, as well as a market that rewards companies with stronger fundamental performance, will help contribute to performance.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell MidCap® Growth Index, respectively. Chase Funds Chase Growth Fund – Class N (CHASX) 6 months 1 year 5 years 10 years Since ended ended ended ended Inception 9/30/10 9/30/10 9/30/10 9/30/10 (12/2/97) Chase Growth Fund Class N (CHASX) +0.50% +8.70% -0.88% +0.44% +4.91% Russell 1000® Growth Index -0.27% +12.65% +2.06% -3.44% +1.94% Lipper Large Cap Growth Funds Index -1.56% +10.14% +0.78% -4.12% +1.35% Chase Growth Fund – Substantial Investor Class (CHAIX) 6 months 1 year Since Inception ended 9/30/10 ended 9/30/10 (1/29/07) Chase Growth Fund SI Class (CHAIX) +0.63% +8.97% -1.96% Russell 1000® Growth Index -0.27% +12.65% -0.75% Lipper Large Cap Growth Funds Index -1.56% +10.14% -1.51% Gross Expense Ratio: Class N – 1.22%; Substantial Investor Class – 0.97% (as stated in the prospectus dated 1/28/10) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Lipper Analytics Services, Inc.1 ranked the Chase Growth Fund Class N Shares (based on total return) #23 out of 344, #527 out of 614, #529 out of 732 and #580 out of 852 funds in its Large Cap Growth Universe for the ten years, five years, three years and one year periods ended September 30, 2010, respectively.Past performance is not a guarantee of future results. On September 30th, the Chase Growth Fund was invested in 39 stocks which on average were rated A quality (with A++ being the strongest rating of relative financial strength and C++ being a satisfactory rating) by Value Line.They range in market capitalization from $5.0 billion (ResMed Inc.) to $259.2 billion (Apple Corp.). The last twelve months ended September 30th began with the market continuing its rally through the middle of January 2010.After a short correction, the equity markets rallied strongly until the end of April before experiencing a major correction that didn’t end until the end of August 2010.The market turned up at the end of August and saw a strong rally in September.Generally the Chase Growth Fund was down during the declining parts of this market but outperformed its benchmarks.During the rallies, the Chase Growth Fund has been up but has lagged the benchmarks. For the last twelve months, the Chase Growth Fund’s relative underperformance is attributable to stock selection and our continued focus on reasonably priced, high quality, large cap growth stocks with consistent earnings growth.During this choppy environment, these types of stocks have shown a more defensive presence during the market downturns, but until recently hadn’t fully participated in the market moves upward.For the twelve months ended September 30th, our five best performing stocks were Cognizant Technology Solutions +51.28%, NetApp Inc. +35.44, Apple Inc. +30.86%, Lubrizol Corp. +16.36%, and Novo-Nordisk +15.75%. 2 Chase Funds The last six months ended September 30th saw a steep correction in the market during the months of May and June.After the market bottomed at the end of June, the equity markets rallied in July and finished with a strong rally during the month of September.Generally the Chase Growth Fund was down during the declining part of this market but outperformed its benchmarks.During the rally in September, the Chase Growth Fund has been up but has slightly trailed the benchmarks. For the last six months, the Chase Growth Fund’s outperformance is mainly attributable to stock selection and our continued focus on reasonably priced, high quality, large cap growth stocks with consistent earnings growth.During this choppy market environment, these types of stocks have tended to fare better than the low quality, more cyclical stocks and in particular those stocks that were up the most during the market rally of 2009.For the six months ended September 30th, our five best performing stocks were NetApp Inc. +33.88%, Cognizant Technology Solutions +21.31%, DIRECTV Group Inc. +20.73%, Novo-Nordisk +15.75%, and Companhia de Bebidas das Americas +15.07%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 21% vs. 18% for the Russell 1000® Growth Index.They are more profitable with a Return on Equity of 27% vs. 24%, and have slightly greater debt with Debt to Total Capital of 27% vs. 26%.Consistent with higher growth rates, they sell at higher P/E to the Russell 1000® Growth Index (15.4X vs. 13.5X) based on 2011 estimated earnings.Our stocks are selling at 0.72 times their five-year historical growth rates compared to 0.75 times for the Russell 1000® Growth Index and 0.72 times their projected reinvestment rates compared to 0.70 times for the Russell 1000® Growth Index. September 30, 2010 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. September 30, 2010 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. 3 Chase Funds Chase Mid-Cap Growth Fund (CHAMX) 6 months 1 year 5 years Since Inception ended 9/30/10 ended 9/30/10 ended 9/30/10 (9/1/02) Chase Mid-Cap Growth Fund (CHAMX) +4.13% +17.48% +0.12% +5.96% Russell Midcap® Growth Index +2.96% +18.27% +2.86% +9.40% Lipper Mid-Cap Growth Funds Index +2.92% +16.52% +4.12% +8.77% Gross Expense Ratio: 1.63% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Lipper Analytics Services, Inc.1 ranked the Chase Mid-Cap Growth Fund (based on total return) #258 out of 316, #198 out of 377 and #197 out of 419 funds in its Mid-Cap Growth Fund Universe for the five years, three years and one year periods ended September 30, 2010, respectively.Past performance is not a guarantee of future results. On September 30th the Chase Mid-Cap Growth Fund was invested in 44 stocks, which on average were rated B++ quality by Value Line.They range in market capitalization from $1.6 billion (Panera Bread Co.) to $15.7 billion (TJX Companies Inc.). The performance pattern for the Chase Mid-Cap Growth Fund has been similar to that of the Chase Growth Fund over the last twelve months.The Chase Mid-Cap Growth Fund performed relatively well during the market declines, but trailed slightly during the entire course of the market advances. The Chase Mid-Cap Growth Fund outperformed the Lipper Mid-Cap Growth Funds Index but trailed the Russell Midcap® Growth Index during the last twelve months.Within our mid-cap growth mandate, we favored some of the larger, more stable earnings growth companies, and these types of stocks have shown a more defensive presence during the market downturns while capturing most of the market moves upward.For the twelve months ended September 30th, our five best performing stocks were Chipotle Mexican Grill Inc. +56.19%, Tibco Software Inc. +53.71%, Informatica Corp. +52.26%, Deckers Outdoor Corp. +47.55%, and Fossil Inc. +47.22%. The performance pattern for the Chase Mid-Cap Growth Fund has been similar to that of the Chase Growth Fund over the last six months.The Chase Mid-Cap Growth Fund performed relatively well during the market decline but slightly trailed during the strong upward rally. Like the Chase Growth Fund, the Chase Mid-Cap Growth Fund has outperformed the benchmarks during the last six months.Within our mid-cap growth mandate, we have favored some of the larger, more stable earning growth companies, and these types of stocks have tended to fare better than the low quality, more cyclical stocks and in particular those stocks that were up the most during the market rally of 2009.For the six months ended September 30th, our five best performing stocks were Tibco Software Inc. +53.71%, NetApp Inc. +51.68%, Chipotle Mexican Grill Inc. +50.82%, Fossil Inc. +42.17%, and Sybase Inc. +37.12%. 4 Chase Funds The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.They have higher five-year average annual earnings per share growth rates of 24% vs. 18% for the Russell Midcap® Growth Index and have stronger balance sheets with Debt to Total Capital of only 20% vs. 27%.Consistent with higher growth rates, they sell at higher P/E to the Russell Midcap® Growth Index (17.4X vs. 15.8X) based on 2011 estimated earnings.Our mid-cap stocks are selling at 0.73 times their five-year historical growth rates compared to 0.90 times for the Russell Midcap® Growth Index and 0.97 times their projected reinvestment rates compared to 0.94 times for the Russell Midcap® Growth Index. September 30, 2010 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. September 30, 2010 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Market Outlook Chase Investment Counsel Corporation’s investment process is “bottom up” and driven by our portfolio management methodology. For clients who are interested, here are some factors that we believe influence the investment outlook. Positive Factors The stock market has been in a trading range so far this year.The DJIA has had nine rises and eleven declines of 200 points or more.As of September 30th it was up 3.5%.Nevertheless Lowry’s indicates that its measures of Supply (which reached a new reaction low last week) and Demand (Buying Power reached a new high) are consistent with a healthy primary uptrend.Lowry’s short-term indicator has remained on a sell signal since September 22 suggesting the current rally is extended and the risk of a short-term pull back is increasing.Their Operating Companies Only (OCO) Adv-Dec Line is lagging the Unweighted OCO NYSE Price Index as the market is short term over bought and becoming more selective. 5 Chase Funds The Federal Reserve recently announced it intends to buy long-term treasury securities to keep longer as well as short-term rates low as long as unemployment remains high.Chairman Bernanke is determined to avoid deflation at all costs and has indicated that the Fed is prepared to do additional quantitative easing if needed.While government stimulus has not been effective in creating jobs and improving business confidence, the excess liquidity should cheapen the dollar and increase the demand for stocks, gold and other commodities particularly those needed by the expanding economies in Southeast Asia. On September 30, 2010 Money Market funds were at $2.8 trillion, about 21% of NDR Total Stock Market Values.That indicates substantial liquidity on the sidelines, some of which may be used as purchasing power when investor confidence improves. The September survey of individual investors by the American Association of Individual Investors (AAII) reveals that their portfolios are currently 20% in cash equivalents, which is quite cautious, especially when money market yields are close to zero.The 8/26/10 AAII survey reported 20.7% of members bullish, the lowest level since the March 2009 lows; since then this sentiment indicator has returned to normal levels.By some measures, valuations appear attractive.The Leuthold Group calculates that as of September 30, 2010, the S&P 500® Index was trading at 17.6X Normalized “Adjusted EPS”, compared to an average of 18.6X since 1957. The Leading Economic Indicators year-over-year (y/y) are indicative of continuing though moderating recovery. The September ISM Composite Index decreased slightly to 54.4, but continued to indicate growth in the manufacturing sector. We are entering what is generally considered the most favorable part of the election year cycle.Ned Davis Research calculates that the final quarter of the mid-term year and the first two quarters of the presidential pre-election year (2011) have enjoyed the strongest median gains in the S&P 500® Index since 1929.Moreover, seasonally the best six months are November through April, during which all of the cumulative gains since 1950 have occurred.A study by Stock Traders Almanac of Midterm Election years since 1901 reveals that in all ten years when the DJIA rose in September the low for the year had already been reached and a rally was underway.Since 1900 the DJIA has increased +13% on average during the third year of presidential terms (2011). In recent weeks the market seems to be discounting a more business/investor friendly environment with the increasing likelihood of a Republican controlled House of Representatives. Risk Factors On September 30th, NDR estimated total common stock market capitalization (currently 4,100 U.S. stocks) stood at 91.5% of nominal Gross Domestic Product (GDP); down 47% from its 3/31/2000 historic peak of 172.6%, but still well above its lows of 36.3% and 32.2%, respectively, in 1974 and 1982 and above its 60% norm since 1925. Consumer credit outstanding has fallen 21 of the past 23 months. Bank recovery is hampered by the need for stricter lending requirements and increased mortgage defaults.Calculated Risk blog estimates that more than 25% of the mortgages are greater than the value of the home in many areas including estimates as high as 78% in Nevada, while Florida, Arizona, Michigan, California, Virginia and Illinois are estimated to be 50%, 49%, 48%, 35%, 30% and 29% negative, respectively.The result will be many more foreclosures or walk-aways.With depressed housing prices and underwater mortgages, many unemployed or underemployed homeowners are unwilling or unable to move even when they can find a job elsewhere. The Congressional Oversight Panel report on Commercial Real Estate Losses estimates that between 2010 and 2014 about $1.4 trillion commercial real estate loans come due.With the property values down over 40% since 2007 nearly half are under water!Losses at banks alone could range as high as $200-300 billion mostly in 2011 and beyond with small and mid-sized banks proportionately more exposed than the larger banks whose stress tests incidentally only went through 2010. 6 Chase Funds Since 70% of our economy is tied to the consumer, with over 17% unemployed (including underemployed or working part time) and consumers either choosing to reduce debt or being forced to do so (personal savings rose to 5.8% in August), there is little chance of anything better than very modest expansion until employment recovers significantly.The Conference Board Consumer Confidence index has been falling since May, reaching 48.5 in September, the lowest reading since February. At the Contrary Opinion Forum on October 5, 2010, David Ranson (H. C. Wainwright & Co. Economics) discussed the effect of Government Spending on the Economy.Since 1890, excluding two wartime decades, he found that in the five decades that the federal government borrowing was 1% or less of Gross National Product (GNP) the annualized GNP growth was 4.2%, but in the five when it was more than 1% annualized GNP growth was only 2.4%.Many economists believe that Quantitative Easing, just printing trillions of dollars, when interest rates are already very low will not result in effective stimulus but will significantly debase the value of the Dollar.Certainly the huge stimulus spending so far has failed to create jobs and get money into the hands of households. Small businesses are not producing new jobs in this recovery as they have in prior ones because of concern over expected higher taxes, higher health care expenses, increasing government regulation and the inability to secure bank lending. We keep reminding clients that a balance sheet recession caused by excessive debt and collapsing net worth is different than a recession caused by restrictive central banks acting to curb inflation. We have not experienced this type of recession since the 1930s which is why the pattern of stock market decline experienced in the 1929-1938 period is relevant. Moreover, the U.S. government as well as state, local governments, and consumers are in much worse financial condition now than they were then.State and local debt is estimated at $2.8 trillion and our muni debt may involve greater systemic risk than Greece or Spain.A high profile muni bankruptcy could result in rating cuts and illiquidity especially with banks owning about 8% of it. While normally commendable, the fiscal austerity policies now being pursued in Europe, with their unemployment rates of 10% and their fragile economies may be just as ill timed as the 1936-7 Fed tightening in the U.S.In the U.S. our modest recovery (output is still below 2007 and 2008) has been largely due to inventory rebuilding and huge government spending, which is mostly over, leaving our economy fragile.As Gary Shilling points out the weekly Economic Cycle Research Institute (ECRI) Weekly Leading Index Growth Rate which has been very accurate in predicting recessions had declined back to -7.8% by 9/24/10, a level which in the past has always been associated with recessions.New weekly jobless claims rose to 462 thousand last week for no improvement since December.Clearly there is still a chance of a double dip recession. The percentage of Treasury securities bought by foreigners has dramatically declined during recent quarters requiring the Federal Reserve to buy substantial amounts of the new issues to support the market and maintain low yields.China recently held $868 billion of Treasury Securities and is our 3rd largest export market.Recent U.S. House legislation that would allow our authorities to impose tariffs on Chinese imports if they thought the Yuan was too cheap hasn’t been passed in the Senate.Such legislation would raise the cost of living for most Americans and could seriously impact trade with spiraling retaliations (think Smoot-Hawley).As Ms. Jiang Yu of China’s Foreign Ministry recently warned, “Using the Yuan exchange rate issue as an excuse to engage in trade protectionism against China can only harm Chinese-US trade and economic relations, and will have a negative effect on both economies and the world economy.” Our investment process combines fundamental, technical, and quantitative analysis seeking to control risk and build sound portfolios. With estimates that high frequency trading by hedge funds and others may account for as much as 75% of all transactions, it is obvious that there is heavy speculation on short term volatility especially in the higher beta, lower quality stocks.That has resulted in the high quality, more stable growth stocks which we emphasize selling at little or no premiums compared to their historical norms. 7 Chase Funds Conclusion We believe that the deleveraging of our economy to correct past excesses will be a long difficult process.In our previous serious recession of the 1930’s there were three sharp rallies of 27%, 31%, and 20% in 1931 before the market finally bottomed in 1932. Recent market action supports the probability that we are having a major cyclical recovery within a long term decline rather than a new secular bull market.For perspective, as Bob Brinker’s Marketimer study points out, during the secular bear market from February 2, 1966 and August 12, 1982 the DJIA ultimately declined 22% and the S&P 500® Index about 9%, but during that same period there were three major cyclical bull markets when the S&P advanced 48%, 73% and 125%, respectively.Those cyclical bull markets lasted 26, 32 and 74 months, respectively, and comprised 132 months or two-thirds of the entire 198 month secular decline. Previously we reminded clients of a 35-year (420 month) study that found if you were out of the market just 5% of the time and missed the best 22 months, your 35-year gain would have been only 14% as much as the return on the S&P 500® Index, even less than just holding T-bills. However, another 108 year study found if you could avoid just the 10 worst days the gain on the Dow tripled.As fiduciaries in our fully invested equity accounts we believe focusing on attractively priced, good quality stocks is the soundest approach.We do try to emphasize less volatile, more stable stocks when we believe the market is over priced or the environment is particularly uncertain. We continue to emphasize good-quality companies that are market leaders many of which are significantly exposed to emerging economies. The stable growth companies we owned on September 30, 2010 enjoyed a median earnings gain of 28% in their latest reported quarters versus the same quarter a year ago.That was particularly impressive considering that the earnings of our stocks did not collapse last year.If the market rise since 2009 proves to be sustainable, we believe good-quality equities with strong balance sheets which lagged the 2009 recovery should fully participate. Alternatively, if the rise ends abruptly, we believe our stocks will enjoy better defensive qualities. Chase Investment Counsel Corp. manages over $1.4 billion for clients in 23 states.The Chase Growth Fund (CHASX & CHAIX) and the Chase Mid-Cap Growth Fund (CHAMX) are managed by the same investment team of Derwood S. Chase, Jr., who founded the firm in 1957.The remaining team members are Peter Tuz (President), Brian Lazorishak, and Peter Wood, each of whom have over 13 years with the firm.This same team manages our large separate accounts.As a moderate size firm, we have much more flexibility in buying and selling large and mid-cap securities without a significant market impact. We impose a 2% fee on sales of shares in either Fund held 60 days or less, computed on a first-in, first-out basis.This is meant to discourage even legal short term trading, which disrupts portfolio management and increases expenses for long-term investors. Such fees remain in the Fund for the benefit of all shareholders.Please refer to the Financial Highlights on pages 29-31 for the Funds’ most recent expense ratios. We assure you that we will be working very hard to find, analyze and invest in relatively attractive, good quality stocks.The officers and employees of Chase Investment Counsel Corporation appreciate your confidence and we look forward to a long investment relationship together.Listed below are the 10 largest holdings of each Fund as of September 30, 2010. 8 Chase Funds TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Apple Inc. 5.50% 1. Dollar Tree Inc. 3.30% 2. Union Pacific Corp. 4.11% 2. Informatica Corp. 3.27% 3. 3 M Co. 3.64% 3. Chipotle Mexican Grill Inc. 2.99% 4. Cognizant Technology Solutions 3.62% 4. Solera Holdings Inc. 2.99% 5. EMC Corp. 3.51% 5. Albemarle Corp. 2.88% 6. United Technologies Corp. 3.48% 6. CommVault Systems Inc. 2.83% 7. Oracle Corp. 3.47% 7. Tractor Supply Co. 2.71% 8. McDonalds Corp. 3.42% 8. Ross Stores Inc. 2.69% 9. NetApp Inc. 3.26% 9. Genesee & Wyoming Inc. 2.67% Philip Morris International Inc. 3.20% W. W. Grainger Inc. 2.63% Derwood S. Chase, Jr., CIC, Chairman, CEO Peter W. Tuz, CFA, President Chase Investment Counsel Corporation Chase Investment Counsel Corporation Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Russell 1000® Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. 1 Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of Funds with similar investment objectives.Ranking for the periods shown include dividends and distributions reinvested and do not reflect sales charges. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Industrial Average (DJIA) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. You cannot invest directly in an index. Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. 9 Chase Funds Founded in 1938, Lowry’s Research Corporation’s (“Lowry’s”) has developed a series of indices and market indicators based around historical supply and demand forces in the market, including their proprietary Buying Power Index, Selling Pressure Index, OCO Unweighted Price Index and Intermediate Trend Sell signals. The NDR (Ned Davis Research) Total Market Value proxies the market value of all U.S.-domiciled companies traded on U.S. exchanges, and is thus one of the broadest measures of the U.S. stock market. The ISM Composite Index is based on surveys of 300 US purchasing managers across 20 manufacturing industries.Values above 50 indicate an expanding economy while values below 50 indicate a contracting economy. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Debt to Total Capital Ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Quasar Distributors, LLC, Distributor.(11/10) 10 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2010 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at September 30, 2010 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10 – 9/30/10). 11 Chase Funds EXPENSE EXAMPLE at September 30, 2010 (Unaudited), Continued Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% in the Chase Mid-Cap Growth Fund, per the advisory agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/10 Value 9/30/10 Period 4/1/10 – 9/30/10* Chase Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.18% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/10 Value 9/30/10 Period 4/1/10 – 9/30/10* Chase Growth Fund (Substantial Investor Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.93% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 4/1/10 Value 9/30/10 Period 4/1/10 – 9/30/10* Chase Mid-Cap Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 12 Chase Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Growth Fund – Class N Shares versus the Russell 1000® Growth Index and the Lipper Large Cap Growth Funds Index. One Three Five Ten Since Inception Average Annual Total Return as of Sept. 30, 2010 Year Years Years Years (1/29/07) Chase Growth Fund – Class N Shares 8.70% -7.52% -0.88% 0.44% — Chase Growth Fund – Substantial Investor Class Shares 8.97% -7.29% — — -1.96% Russell 1000 Growth Index 12.65% -4.36% 2.06% -3.44% -0.75% Lipper Large Cap Growth Funds Index 10.14% -5.80% 0.78% -4.12% -1.51% Total Annual Fund Operating Expenses: Class N – 1.22%; Substantial Investor Class – 0.97% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. Returns reflect reinvestment of dividends and capital gains distributions.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000 Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-earnings ratios, lower dividend yields and higher forecasted growth rates. The Lipper Large Cap Growth Funds Index measures the performance of 30 of the largest funds in the large cap growth category as tracked by Lipper, Inc.The index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P Composite 1500® Index.Large cap growth funds normally invest in companies with long-term earnings expected to grow significantly faster than the earnings of the stocks represented in a major unmanaged stock index.These funds will normally have an above-average price-to-earnings ratio, price-to-book ratio, and three-year sales-per-share growth value compared to the S&P 500® Index.Lipper rankings are based on total returns, including reinvestment of dividends and capital gains, for the stated period. 13 Chase Mid-Cap Growth Fund Comparison of the change in value of a hypothetical $10,000 investment in the Chase Mid-Cap Growth Fund versus the Russell Midcap® Growth Index and the Lipper Mid-Cap Growth Funds Index. One Three Five Since Inception Average Annual Total Return as of Sept. 30, 2010 Year Years Years (9/1/02) Chase Mid-Cap Growth Fund 17.48% -5.47% 0.12% 5.96% Russell Midcap Growth Index 18.27% -3.90% 2.86% 9.40% Lipper Mid-Cap Growth Funds Index 16.52% -4.16% 4.12% 8.77% Total Annual Fund Operating Expenses – 1.63% Net Annual Fund Operating Expenses – 1.48% (net of contractual waiver and does not include acquired fund fees and expenses) Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, total returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell Midcap Growth Index measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The Lipper Mid-Cap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc.Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period. 14 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010 Shares COMMON STOCKS:97.4% Value Auto/Auto Parts:1.9% O’Reilly Automotive, Inc.* $ Beverage:4.5% Coca-Cola Co. Companhia de Bebidas das Americas - ADR Broadcast Media:1.9% DIRECTV - Class A* Chemicals - Specialty:4.2% Lubrizol Corp. Praxair, Inc. Computer - Semiconductors:2.3% Altera Corp. Computer - Storage:6.8% EMC Corp.* NetApp, Inc.* Computer Hardware:5.5% Apple Inc.* Computer Software - Desktop/Small Business:2.7% Intuit Inc.* Computer Software - Enterprise:3.5% Oracle Corp. Conglomerates:7.1% 3M Co. United Technologies Corp. Drugs - Generic:3.1% Hospira Inc.* Watson Pharmaceuticals, Inc.* The accompanying notes are an integral part of these financial statements. 15 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010, Continued Shares Value Drugs - Proprietary:3.9% Novo Nordisk A/S - ADR $ Shire PLC - ADR Electrical Instruments:0.9% Waters Corp.* Energy/Oil Service:1.5% Halliburton Co. Finance/Banks:1.7% Banco Bradesco S.A. - ADR Footwear:2.5% NIKE, Inc. - Class B Health Care Distribution:2.1% AmerisourceBergen Corp. Industrial Distributors:2.6% W.W. Grainger, Inc. Machinery:4.8% Danaher Corp. Deere & Co. Medical Products:1.3% ResMed Inc.* Metals - Precious:3.5% Barrick Gold Corp.+ Newmont Mining Corp. Railroad:4.1% Union Pacific Corp. Restaurants:9.2% McDonald’s Corp. Starbucks Corp.* Yum! Brands, Inc. The accompanying notes are an integral part of these financial statements. 16 Chase Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010, Continued Shares Value Retail - Discount:6.8% Dollar Tree, Inc.* $ Ross Stores, Inc. TJX Companies, Inc. Service Companies:3.6% Cognizant Technology Solutions - Class A* Telecommunication Equipment:2.2% American Tower Corp. - Class A* Tobacco:3.2% Philip Morris International Inc. Total Common Stocks (Cost $293,819,439) SHORT-TERM INVESTMENTS:2.6% AIM STIT Treasury Portfolio - Institutional Class, 0.06%# Total Short-Term Investments (Cost $9,248,909) Total Investments in Securities (Cost $303,068,348):100.0% Other Assets in Excess of Liabilities:0.0% Net Assets:100.0% $ ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of September 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010 Shares COMMON STOCKS:97.4% Value Auto/Auto Parts:3.5% LKQ Corp.* $ O’Reilly Automotive Inc.* Chemicals:4.9% Albemarle Corp. FMC Corp. Chemicals - Specialty:2.3% Lubrizol Corp. Computer - Networking:2.1% ADTRAN, Inc. Computer - Semiconductors:2.5% Altera Corp. Computer - Storage:7.6% Informatica Corp.* NetApp, Inc.* Teradata Corp.* Computer Software - Enterprise:8.4% CommVault Systems, Inc.* Solera Holdings, Inc. TIBCO Software Inc.* Drugs - Generic:5.8% Hospira, Inc.* Perrigo Co. Watson Pharmaceuticals, Inc.* Electrical Equipment:7.9% AMETEK, Inc. A.O. Smith Corp. Cooper Industries PLC The accompanying notes are an integral part of these financial statements. 18 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010, Continued Shares Value Electrical Equipment:7.9%, Continued Regal-Beloit Corp. $ Energy/Oil Service:2.0% CARBO Ceramics Inc. Finance/Information Systems:1.8% Wright Express Corp.* Food:1.5% McCormick & Co., Inc. Footwear:3.3% Deckers Outdoor Corp.* Iconix Brand Group, Inc.* Health Care Distribution:2.4% AmerisourceBergen Corp. Household Products:1.9% Church & Dwight Co., Inc. Industrial Distributors:2.6% W.W. Grainger, Inc. Luxury Goods:2.3% Fossil, Inc.* Media & Advertising:2.0% Scripps Networks Interactive - Class A Medical Products:3.5% Edwards Lifesciences Corp.* ResMed Inc.* Metals - Precious:1.5% IAMGOLD Corp.+ Personal Care:2.4% Alberto-Culver Co. Railroad:2.7% Genesee & Wyoming Inc.* The accompanying notes are an integral part of these financial statements. 19 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010, Continued Shares Value Restaurants:5.2% Chipotle Mexican Grill, Inc.* $ Panera Bread Co. - Class A* Retail - Discount:6.0% Dollar Tree, Inc.* Ross Stores, Inc. Retail - Specialty:2.7% Tractor Supply Co. Semiconductors:2.5% Skyworks Solutions, Inc.* Telecommunication Services:1.4% NeuStar, Inc. - Class A* Utilities Electric/Gas:2.1% ITC Holdings Corp. Wireless Telecommunications:2.6% Syniverse Holdings Inc.* Total Common Stocks (Cost $10,367,199) SHORT-TERM INVESTMENTS:2.7% AIM STIT Treasury Portfolio - Institutional Class, 0.06%# Total Short-Term Investments (Cost $348,582) Total Investments in Securities (Cost $10,715,781):100.1% Liabilities in Excess of Other Assets:(0.1%) ) Net Assets:100.0% $ * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of September 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 Chase Funds (This Page Intentionally Left Blank.) 21 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $303,068,348 and $10,715,781, respectively) $ $ Receivables Fund shares issued Due from Advisor (Note 4) — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed — Due to Advisor — Shareholder servicing fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Legal fees Interest expense — Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 22 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010, Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Substantial Investor Class Shares Net assets applicable to shares outstanding $ $
